Citation Nr: 0005882	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  In December 1945, he claimed service connection for a 
back disorder, and a January 1946 rating decision granted 
service connection for limitation of motion of the lumbar 
spine.  In March 1946, he underwent a laminectomy of L4 and 
L5 and discectomy at L4-5.  An October 1946 rating decision 
assigned the maximum evaluation, 60 percent, for 
intervertebral disc syndrome.  An August 1947 rating decision 
reduced the evaluation to 20 percent, and an increased 
evaluation was denied by a March 1949 decision by the Board 
of Veterans' Appeals (Board).  A January 1967 rating decision 
increased the evaluation to 40 percent and, after operations 
in October 1968, August 1973, and March 1978, an October 1978 
rating decision increased the evaluation to 60 percent, where 
it remained until the veteran's death.

In September 1989, the veteran was hospitalized at a VA 
medical center, where he remained until his death in March 
1990.  In August 1991, his surviving spouse, the appellant 
herein, claimed death benefits under the provisions of 
38 U.S.C.A. § 1151.  This appeal comes to the Board from an 
October 1991 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied the claim.

The appellant perfected her appeal with a January 1992 VA 
Form 1-9, wherein she requested an RO hearing.  She was 
unable to attend an April 1992 hearing and, later that month, 
the RO advised her by letter that a recent case by the Court 
of Veterans Appeals (subsequently renamed the United States 
Court of Appeals for Veterans Claims (Court)) might have an 
effect upon the law applicable to her case.  The letter 
further advised her that the adjudication of such claims, 
including hers, was deferred until the applicable law was 
settled, at which time she would have an opportunity for a 
hearing.  By March 1996, the law applicable to section 1151 
claims was settled, a rating decision that month continued 
the denial of the claim, and a letter from the RO asked the 
appellant whether she wanted a hearing on her claim.  She 
submitted argument on a June 1996 VA Form 9, and requested a 
hearing at the Board.  A Central Office hearing was scheduled 
for July 1997, and the appellant was so advised by an April 
1997 letter, but she failed to appear for the hearing.

This claim was previously before the Board in March 1998, and 
was remanded for further development of the evidence.  It was 
returned to the Board in September 1998, but the evidentiary 
development had not been entirely completed, and the claim 
was again remanded.

In the September 1998 decision, the Board also identified a 
problem that required some procedural development.  In 
September 1990, the appellant claimed service connection for 
the cause of the veteran's death.  She was advised, by a 
January 1991 letter from the RO, that the claim was denied 
and, in August, she filed a Notice of Disagreement.  However, 
a Statement of the Case was not issued.  The September 1998 
Board decision noted the procedural discrepancy and the 
remand included direction to the RO to issue a Statement of 
the Case.  An October 1998 Statement of the Case addressed 
the issue, and a cover letter to the appellant advised her of 
the procedure for perfecting an appeal of the claim, but a 
Substantive Appeal has not been filed, and the issue is no 
longer in appellate status.


FINDINGS OF FACT

1.  At all times relevant hereto, the veteran's only service-
connected disability was intervertebral disc syndrome.

2.  On September 12, 1989, the veteran was admitted to a VA 
medical center with pneumonia, and was also anemic due to 
chronic lymphocytic leukemia.

3.  When admitted to the VA medical center on September 12, 
1989, the veteran's past medical history included 
intervertebral disc syndrome status post laminectomy, 
arteriosclerosis, hypertension, trigeminal neuralgia 
diagnosed in 1970, coronary artery disease with a myocardial 
infarction during or before 1979, cerebrovascular disease 
with a right temporoparietal infarction and left hemiparesis 
during or before 1979, chronic obstructive pulmonary disease, 
and chronic lymphocytic leukemia diagnosed at stage II in 
1982.

4.  The veteran died on March [redacted], 1990.  An autopsy was 
not performed.  The certificate of death listed chronic 
lymphocytic leukemia as the cause of death and pneumonia as 
another significant condition contributing to death but not 
resulting in the underlying cause.

5.  The veteran's death did not result from VA 
hospitalization or medical or surgical treatment.

6.  This case does not present an obscure or complex medical 
issue, or one that has generated controversy in the medical 
community at large.


CONCLUSIONS OF LAW

1.  Dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1999).

2.  This case does not warrant the opinion of an independent 
medical expert.  38 U.S.C.A. §§ 5109, 7109 (West 1991); 
38 C.F.R. §§ 3.328, 20.901(d) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records show that he was seen 
for back pain in May 1945.  His back condition did not 
improve in spite of an extensive course of physical therapy, 
and he was separated from service in November.  In a January 
1946 rating decision, he was granted service connection for a 
back disorder.  In March 1946, he underwent a laminectomy at 
L4 and L5 and a discectomy at L4-5.

Over the years, the veteran was rated according to various 
diagnostic codes and rating criteria, but he never sought, 
and was never granted, service connection for any disability 
other than that of his back.  He was afforded VA examinations 
in October 1946, May and November 1947, October 1948, April 
1953, December 1966, April 1969, and March 1974.  In 
addition, he was hospitalized at VA medical centers in 
October 1968, August 1973, August 1978, June and September 
1979, June 1981, and May 1985.  Until the 1978 
hospitalization, the record of which showed a history of 
hypertension that did not require medication, none of the 
earlier records suggested that he had a disability other than 
one related to his back.

A July 1979 VA discharge summary showed that the veteran was 
admitted in June complaining of headache.  The diagnosis was 
right temporoparietal infarct with resulting left 
hemiparesis.  However, examination also revealed hypertensive 
and arteriosclerotic heart disease and myocardial ischemia.

A July 1981 VA discharge summary showed that the veteran was 
admitted in June, with no complaints, although an 
electrocardiogram was abnormal for premature ventricular 
contractions.  Social history noted that the veteran had 
smoked two packs of cigarettes per day for 20 years, but one-
half pack per day since 1971.

A September 1982 VA hospital record indicates that the 
veteran was admitted for tests two days earlier.  Examination 
showed lymphadenopathy and splenomegaly.  Blood tests showed 
a white blood cell count of 13,000, of which 10,000 were 
lymphocytes, and a bone marrow aspiration showed 
hypercellular activity, with 73 percent mature lymphocytes.  
The assessment was chronic lymphocytic leukemia.

A June 1985 VA discharge summary showed that the veteran was 
admitted in May with a four-day history of chills, fever, and 
shortness of breath.  The diagnosis was pneumonia in the 
right lung, but past medical history noted arteriosclerotic 
heart disease with premature ventricular contractions, a 
cerebrovascular accident with left hemiplegia six years 
earlier, trigeminal neuralgia for 15 years, and chronic 
lymphocytic leukemia diagnosed in 1982.  The leukemia was 
treated with chlorambucil, with total remission of 
lymphadenopathy.

On August 1, 1989, the veteran was admitted to a VA hospital 
with complaints of chills, fever, and persistent cough.  
Chest X-rays showed a right lower lobe infiltrate of 
undetermined duration.  The impression then was right lower 
lobe pneumonitis, versus an exacerbation of chronic 
obstructive pulmonary disease due to bronchitis.  Past 
medical history noted, among other conditions, chronic 
lymphocytic leukemia that went into remission after treatment 
with chlorambucil soon after its diagnosis in 1982.  
Laboratory tests showed hematocrit at 32.1 and hemoglobin low 
at 10.3.  The impression was chronic lymphocytic leukemia, 
stage III, and chlorambucil was started once again.  After 
antibiotic therapy for the pulmonary infiltrate, the veteran 
was discharged on August 10 and instructed to return to the 
Chemotherapy Clinic every three weeks.

On September 12, 1989, the veteran was admitted to a VA 
hospital with complaints of weight loss, increasing weakness, 
chills, fever, increased shortness of breath, and persistent 
hoarseness.  He reported that he had previously smoked two 
packs of cigarettes per day, but had stopped two months 
earlier.  His past medical history included arteriosclerotic 
heart disease, trigeminal neuralgia, chronic obstructive 
pulmonary disease, hypertension, chronic lymphocytic 
leukemia, and left hemiplegia due to a cerebrovascular 
accident.  Chest X-rays showed a left lung infiltrate but, in 
addition, laboratory tests showed hematocrit of 31.2, 
hemoglobin of 10.4, and a white cell count of 59,300, of 
which 99 percent were lymphocytes, many atypical.  The 
impression was sepsis, probably due to pneumonia, and 
profound anemia.  Intravenous antibiotics were started 
immediately but chlorambucil, which had been used previously 
to treat the leukemia, and Tegretol, which had been used 
previously to treat the trigeminal neuralgia, were withheld 
in order to avoid suppression of granulocytes during 
treatment of the pulmonary infection.

Laboratory tests two days later showed a drop in hematocrit 
to 20.7, a drop in hemoglobin to 6.5, and a nearly 50 percent 
reduction in platelets, while blood urea nitrogen and 
creatinine had nearly doubled.  Doctors suspected a 
gastrointestinal hemorrhage as the cause of the sudden drop 
in hemoglobin and hematocrit, and suspected sepsis, drug-
related nephrotoxicity, or hypovolemia, as the cause of the 
sudden increase in blood urea nitrogen and creatinine.  
However, they had no explanation for the sudden decrease in 
white blood cells, in view of the fact that chlorambucil, 
chemotherapy for leukemia, had been withheld.  A 
bronchoscopy, performed to evaluate hoarseness, revealed a 
cauliflower-type mass on the larynx which was biopsied and 
determined to be lymphoma.  After the bronchoscopy, chest X-
rays were ordered to rule out pneumothorax.  Examination 
revealed hepatosplenomegaly.  An abdominal ultrasound 
confirmed cholelithiasis, and also revealed an aneurysm of 
the abdominal aorta extending to the bifurcation.

The veteran's condition worsened, in spite of blood 
transfusions and intravenous antibiotic therapy, and he was 
transferred to Intensive Care on September 14.  After 
antibiotic therapy, fluid support, and multiple transfusions, 
his condition stabilized and he was transferred back to 
Medical Service on September 18.  On September 25, he 
suffered cardiac arrest due to ventricular fibrillation, was 
again transferred to Intensive Care, and was mechanically 
ventilated.  He was less responsive after the cardiac arrest 
due to anoxic encephalopathy.  A bronchoscopy was performed 
on September 30, blood clots were evacuated, and a 
tracheostomy was performed on October 24.

Anemia was addressed with some initial success, but his 
weakened state put him at risk of aspiration of food, so a 
gastrostomy tube was placed on December 1 for optimal enteric 
support.  On the same day, chlorambucil was started for 
leukemia.  However, on December 4, an ileus developed and 
doctors became concerned about peritonitis.  They ordered 
that antibiotics be started and that chlorambucil be withheld 
until the gastrostomy was functioning properly.

With the development of the ileus, nutrition could not be 
supplied through the gastrostomy tube, so total parenteral 
nutrition was required.  (Parenteral nutrition is that 
supplied through a route other than the alimentary canal, 
such as intravenously.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1234 (28th ed. 1994).)  In addition, intravenous antibiotics 
were needed to prevent peritonitis.  However, there were no 
peripheral veins available for intravenous antibiotics and 
feeding.  Thus, on December 5, a right subclavian line was 
inserted, with prompt return of venous blood, and chest X-
rays were ordered to check line placement and for 
pneumothorax.

On December 8, leukemia became more active, with increased 
thrombocytopenia and anemia.  The veteran was receiving 
antibiotics intravenously and was then afebrile.  On December 
10, his temperature rose to 101 degrees and urine, blood, and 
sputum cultures grew gram negative rods and gram positive 
cocci.  The assessment was sepsis.  His respiratory distress 
increased, and chest X-rays showed a new left lung 
infiltrate.  However, by December 16, he was afebrile, more 
alert, tolerating tube feedings well, and aseptic.  His 
respiratory status improved, although chest X-rays continued 
to show left lung pneumonitis.

By December 20, cellulitis appeared about the insertion site 
of the right subclavian line, necessitating its removal.  
Intravenous feeding and antibiotics were still required, so a 
left subclavian line was inserted, with prompt return of 
venous blood, and chest X-rays were ordered to check line 
placement and for pneumothorax.  Thereafter, the veteran's 
condition stabilized, antibiotics were stopped, though chest 
X-rays were not clear, and chemotherapy was contemplated.  By 
December 28, his condition improved to the point that he was 
seen by physical and occupational therapy staff.

On December 31, the veteran's temperature rose to 101 
degrees.  Chest X-rays were unchanged, and it was thought 
they might depict scarring rather than infection.  However, 
cultures grew Pseudomonas, and intravenous antibiotics were 
restarted.  By January 2, 1990, the fever was waning and the 
veteran began attending physical and occupational therapy in 
a wheel chair.  On January 3, the left central venous 
pressure line was removed, one was placed on the right, and 
chest X-rays were ordered to check line placement and for 
pneumothorax.  On January 5, chlorambucil was started for 
leukemia.

On January 8, the veteran's temperature again rose and 
cultures grew methicillin-resistant Staphylococcus aureus.  
It was thought that the bacteria were colonizing on the tip 
of the central venous pressure line, and it was removed.  
Indeed, a culture from the tip of the line grew 
Staphylococcus aureus.  Still, the need for intravenous 
antibiotics remained and, in addition, the veteran was 
becoming intolerant of tube feedings.  If it became necessary 
to discontinue tube feeding, a return to total parenteral 
nutrition would be required.  Thus, a left central venous 
pressure line was placed on January 11, and chest X-rays were 
ordered to check line placement and for pneumothorax.

On January 18, in order to preclude colonization of bacteria 
on the tip of the central venous pressure line, the line on 
the left was removed, one was placed on the right, and chest 
X-rays were ordered to check line placement and for 
pneumothorax.  On January 30, the line on the right was 
removed, one was placed on the left, and chest X-rays were 
ordered to check line placement and for pneumothorax.

On February 14, it was again necessary to replace the central 
venous pressure line.  Doctors first attempted, without 
success, to place the new line in an internal jugular vein.  
When that effort failed, they placed the line in an external 
jugular vein.  Chest X-rays for line placement and 
pneumothorax did not show a pneumothorax at that time.  
However, a pneumothorax appeared later, and the veteran was 
returned to mechanical ventilation.  A Cook catheter was 
placed that did not relieve the pneumothorax so, on February 
15, a chest tube was placed, with prompt reexpansion of the 
lung.  By February 17, the veteran had developed subcutaneous 
emphysema.  (Subcutaneous emphysema refers to the presence of 
air in subcutaneous tissue, usually caused by intrathoracic 
injury, and often associated with a pneumothorax.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 546
(28th ed. 1994).)  A second chest tube was placed, and the 
subcutaneous emphysema began to diminish.  By February 18, X-
rays showed that the pneumothorax had resolved, but the chest 
tube was left in place for the subcutaneous emphysema.  Chest 
X-rays on February 19 showed pneumonia on both sides.  In 
addition, the subcutaneous emphysema had increased.

The veteran's temperature remained elevated, and sputum 
cultures on February 23 grew Pseudomonas resistant to most 
antibiotics.  On February 26, his white cell count, which was 
33,700 on February 16, was up to 97,000.

On February 28, it again became necessary to replace the 
central venous pressure line.  A right subclavian line was 
inserted but could not be advanced, possibly due to a 
thrombus, so one was inserted on the left.  X-rays showed a 
small apical pneumothorax on the right, which doctors thought 
might have been due to repositioning of the veteran, but a 
chest tube was already in place; there was no pneumothorax on 
the left.

By March 1, the veteran's white cell count was up to 170,000 
and his temperature was up to 102 degrees.  Microscopic 
examination of his blood showed that it had undergone a 
malignant change.  His temperature fell suddenly to 98.7 
degrees on March 3, but rose again to 102 degrees on March 4.  
Chest X-rays showed increased density bilaterally.  Arterial 
blood gases showed increased partial pressure of carbon 
dioxide signaling impending respiratory failure.  Blood 
pressure, which had been maintained with difficulty during 
the preceding several days, began to fall, and could not be 
raised.  In spite of nearly continuous intravenous antibiotic 
therapy since his admission, the veteran went into 
irreversible septic shock, and died early on the morning of 
March [redacted], 1990.

In a December 1991 statement and also in the January 1992 
Substantive Appeal, the appellant contended that Tegretol, 
prescribed for years by VA for the veteran's trigeminal 
neuralgia, caused his chronic lymphocytic leukemia.  Also in 
the Substantive Appeal, she recalled that the veteran's 
trigeminal neuralgia had flared up just prior to his cardiac 
arrest on September 25, 1989.  She contended that failure by 
VA doctors to relieve the trigeminal neuralgia pain, or the 
administration of incorrect medication to relieve that pain, 
caused the cardiac arrest.  In an August 1991 statement, the 
appellant contended that the February 1990 placement of a 
central venous pressure line, which apparently resulted in a 
pneumothorax followed by subcutaneous emphysema, caused the 
veteran's death.  In the Substantive Appeal, she contended 
that the negligence of VA doctors caused the pneumothorax, 
and that negligence in treating the pneumothorax had caused 
the subcutaneous emphysema.

In a March 1998 decision, the Board remanded the case and 
directed that a VA physician review the records and provide a 
statement regarding the relationship between the veteran's 
death and the treatment he was provided at the VA hospital 
prior thereto.  In response to the remand, a statement by a 
VA physician addressed the veteran's February 1990 
pneumothorax.  The doctor noted that the veteran needed 
intravenous antibiotics, but that peripheral veins were 
unavailable, so a central line was required.  On February 14, 
1990, an attempt was made to establish a central line in an 
internal jugular vein.  When the attempt failed, the line was 
established in an external jugular vein.  Chest X-rays taken 
immediately after the line was established did not show a 
pneumothorax.  One developed some time later, and it was 
assumed that it had resulted from placement of the central 
venous pressure line.  However, the veteran had pneumonia and 
chronic obstructive pulmonary disease and, since the 
pneumothorax did not appear immediately after the line was 
established, the pneumothorax might have been spontaneous.  
Whether the pneumothorax was spontaneous or resulted from 
placement of the central venous pressure line, the doctor 
noted that a chest tube was placed and the pneumothorax 
quickly resolved.  He said that the veteran died many days 
later, on March [redacted], of leukemia, pneumonia, and sepsis, 
all unrelated to the pneumothorax.

In a September 1998 decision, the Board noted that the 
statement by the VA physician addressed only the February 
1990 pneumothorax, to the exclusion of all other VA 
treatment, and again remanded the case.  In a January 1999 
statement, a VA physician summarized the veteran's illnesses 
and the treatment he was afforded at the VA hospital.  He 
concluded that the treatment the veteran was provided was 
appropriate for his condition and did not cause his death.  
However, he stated that the association between Tegretol and 
leukemia was beyond his realm of expertise.

In an April 1999 note, a VA physician reported that Tegretol 
may cause anemia or agranulocytosis, but it is not known to 
cause or aggravate chronic lymphocytic leukemia and, in that 
doctor's opinion, it did not cause the veteran's leukemia.

In an October 1999 statement, the appellant's representative 
contended that VA should seek an opinion from an independent 
medical expert as to the cause of the veteran's death.

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation, including dependency and 
indemnity compensation for the veteran's death under the 
provisions of chapter 13 of title 38, is awarded in the same 
manner as if the additional disability or death were service 
connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and by the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued by the Court.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).  The pendency of the 
Gardner trilogy, and the preparation and publication of the 
amendment to 38 C.F.R. § 3.358, caused an unavoidable delay 
in the adjudication of this case.

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in August 1991, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.  Indeed, 
evidence of fault by VA or the occurrence of an intervening 
event is actually irrelevant to the adjudication of this 
claim.

In the March 1998 decision, the Board found that the 
appellant's claim was well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is now satisfied that all 
relevant evidence has been obtained, and that no further 
assistance by VA is required under the provisions of 
38 U.S.C.A. § 5107(a).  Now, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim must be denied.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

First, we note, for the record, that the veteran's only 
service-connected disability was intervertebral disc syndrome 
and there is no medical evidence that that disorder played 
any part in his death.

The appellant has made four contentions:  (1) that placement 
of a central venous pressure line, in February 1990, resulted 
in a pneumothorax and subcutaneous emphysema which caused the 
veteran's death; (2) that the pneumothorax and subcutaneous 
emphysema resulted from the negligence of VA doctors; (3) 
that Tegretol, prescribed by VA for the veteran's trigeminal 
neuralgia, caused his chronic lymphocytic leukemia; and (4) 
that failure by VA doctors to relieve the trigeminal 
neuralgia pain caused the cardiac arrest.

As shown by the medical records discussed in detail above, 
the veteran's immunocompromised condition at the time of his 
admission, together with his pulmonary infection, 
necessitated the immediate use of intravenous antibiotics.  
His peripheral veins became unusable, but the need for 
intravenous antibiotics and feeding remained, and doctors 
began to use central venous pressure lines as early as 
December 5, 1989.  Bacteria tend to colonize on foreign 
objects in the blood stream, and the central venous pressure 
lines had to be changed regularly.  Since any entry into the 
pleural cavity can result in pneumothorax, chest X rays were 
taken each time the lines were changed in order to check the 
placement of the new line and to check for pneumothorax.  A 
pneumothorax developed, though not immediately, after 
placement of a central venous pressure line on February 14, 
1990.

Doctors have assumed that the pneumothorax resulted from 
placement of the central venous pressure line.  However, it 
did not appear immediately, and the veteran had pneumonia and 
chronic obstructive pulmonary disease, so it is possible that 
the pneumothorax was spontaneous and was unrelated to the 
placement of the central venous pressure line.  Regardless of 
the cause of the pneumothorax, a chest tube was inserted, the 
internal pressure was relieved, and the lung promptly 
inflated.  Thus, the pneumothorax was alleviated as soon as 
it was discovered, and that was about two weeks before the 
veteran's death.  Subcutaneous emphysema, i.e., air in 
subcutaneous tissue, followed the pneumothorax, and was 
probably associated with it or an air leak that occurred 
during its treatment.  However, the veteran's death was due 
to chronic lymphocytic leukemia and pneumonia, and there is 
no medical evidence that either the pneumothorax or 
subsequent subcutaneous emphysema contributed to his death.

As indicated above, this claim was filed before the October 
1997 amendment to 38 U.S.C.A. § 1151, so the appellant need 
only show that the veteran's death resulted from VA 
hospitalization or medical or surgical treatment.  Thus, the 
contention that the pneumothorax and subcutaneous emphysema 
resulted from the negligence of VA doctors is irrelevant to a 
claim for section 1151 benefits, the contention does not 
advance the claim, and it need not be addressed here.

With regard to Tegretol, it appears that doctors may not have 
adequately explained to the appellant the relationship 
between that medication and chronic lymphocytic leukemia.  It 
is not appropriate that the Board undertake that explanation 
here.  To do so, we would have to refer to treatise evidence, 
and to our own knowledge, garnered through the review of this 
and many other cases.  We are not permitted to rely on 
treatise evidence, see Thurber v. Brown, 5 Vet.App. 119 
(1993), or our own unsubstantiated medical opinion, see 
Colvin v. Derwinski, 1 Vet.App. 191 (1991).  Suffice to say 
that there is no medical evidence in the record before us 
that Tegretol caused the veteran's leukemia, or otherwise 
contributed to his death, and there is medical evidence, in 
the form of an April 1999 note by a VA physician, that it did 
not.

Finally, the appellant contends that the veteran's trigeminal 
neuralgia was inadequately treated by VA doctors, and that 
the pain caused by the disorder led to his cardiac arrest.  
In fact, before his admission to the VA hospital in September 
1989, the veteran had a history of hypertension, 
cerebrovascular disease, arteriosclerotic heart disease, and 
a prior myocardial infarction.  Moreover, there is no medical 
evidence that VA treatment of the veteran's trigeminal 
neuralgia was inadequate, nor is there any medical evidence 
that that treatment, or the failure thereof, caused his 
cardiac arrest.

Sympathetic though we are with the appellant's loss of her 
husband, her contentions, no matter how sincere, cannot not 
rise to the level of medical evidence.  The reason for this 
is that lay persons (i.e., persons without medical training 
or expertise) are not competent to offer opinions concerning 
diagnosis or medical causation.  King v. Brown, 5 Vet.App. 19 
(1993); Heuer v. Brown, 7 Vet.App. 379 (1995); Magana v. 
Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  More to the point, there is no medical evidence 
that the veteran's September 1989 cardiac arrest caused, or 
had a role in, his March 1990 death.  Thus, the contention 
that the September 1989 cardiac arrest was due to inadequate 
treatment of trigeminal neuralgia is irrelevant to this claim 
for section 1151 benefits based upon the veteran's death.  
See also Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

However, the appellant's contention raises another issue.  
The veteran suffered additional disability, after the cardiac 
arrest, in the form of anoxic encephalopathy.  The question 
raised by the appellant's contention is whether a surviving 
spouse is entitled to dependency and indemnity compensation 
for additional disability, unrelated to the veteran's death, 
sustained as a result of VA hospitalization or medical or 
surgical treatment.  We assume, for purposes of the following 
discussion, that the veteran's September 1989 cardiac arrest, 
and the ensuing additional disability due to anoxic 
encephalopathy, resulted from the VA hospitalization or 
medical or surgical treatment.

Under the provisions of 38 U.S.C.A. § 1151, if VA treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation, including dependency and 
indemnity compensation, is awarded.  Under the provisions of 
38 U.S.C.A. § 1310, if a veteran's death is due to a service-
connected or compensable disability, a surviving spouse is 
entitled to dependency and indemnity compensation.  We hold 
that these two sections, when read together, mean that a 
veteran may be entitled to compensation for additional 
iatrogenic disability, while a surviving spouse may be 
entitled to compensation for the veteran's iatrogenic death.  
We further hold that, absent a claim for accrued benefits by 
a surviving spouse based upon a claim for section 1151 
benefits filed by the veteran prior to his death, a surviving 
spouse is not entitled, as a matter of law, to section 1151 
benefits for additional iatrogenic disability sustained by 
the veteran prior, and unrelated, to his death.  See Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998); Sabonis v. Brown, 6 Vet.App. 426 (1994).

Two of the appellant's contentions, that the veteran's 
pneumothorax and subcutaneous emphysema were due to the 
negligence of VA doctors, and that VA treatment resulted in 
additional disability prior to the veteran's death, actually 
relate to standards, or quality, of care her husband was 
provided.  Such contentions have no bearing on claims for 
section 1151 benefits, at least not on claims filed prior to 
the October 1997 amendment to the statute.  Nevertheless, we 
understand the feelings of frustration and helplessness that 
prompted those contentions, because many of us have 
experienced those same feelings as we stood by during the 
death of a loved one.  The appellant may wish to discuss with 
her own physician her questions and concerns regarding her 
husband's treatment.

In sum, the veteran was admitted to a VA hospital in 
September 1989 with chronic lymphocytic leukemia and 
pneumonia.  His immune system, compromised as it was by the 
leukemia, could not fight off the pneumonia.  VA doctors 
treated him with antibiotics intravenously, but were unable 
to arrest recurring pulmonary infections.  The veteran died 
in March 1990 of chronic lymphocytic leukemia and pneumonia, 
the diseases he had when he was admitted in September 1989, 
and there is no medical evidence that his death resulted from 
the VA hospitalization or medical or surgical treatment which 
he was provided.  As indicated above, compensation is not 
payable if the veteran's death resulted from the continuation 
or natural progress of the disease or injury for which he was 
treated.

We have considered the request by the appellant's 
representative that we seek an independent medical opinion 
regarding the cause of the veteran's death. While the law 
authorizes procurement of an advisory medical opinion from an 
independent medical expert (IME) when warranted by the 
medical complexity or controversy involved in a pending 
claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 
20.901, the necessity of obtaining such an opinion is left to 
the discretion of the Board.  Bielby v. Brown, 7 Vet.App. 
260, 269 (1994); see also Winsett v. West, 11 Vet.App. 420, 
426 (1998).

We believe that the need for referral to an IME is not shown 
in the present matter. Although the medical issues could 
certainly be said to be complex, as would be any case 
involving the serious diseases afflicting the veteran and the 
lengthy treatment provided to him by VA medical personnel, 
there is ample medical evidence of record, generated by a 
number of medical professionals, to permit a fair and 
comprehensive decision in this case. Thus, we conclude that 
there would be no useful information gained, and no benefit 
to the appellant, in referral to an IME.


ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

